Citation Nr: 0518305	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-33 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a higher initial evaluation for right ear 
hearing loss, rated as non-compensably disabling from January 
31, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran had active military service from July 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
which the RO granted service connection for right ear hearing 
loss and assigned a zero percent rating from January 31, 
2000.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the title page above.


FINDING OF FACT

The veteran has loss of hearing acuity that equates to a 
numeric designation of II for the right ear.


CONCLUSION OF LAW

The criteria for a higher initial rating for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.383, 4.85 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law since the award of service 
connection for right ear hearing loss.  Specifically, on 
November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is ordinarily required 
to provide notice to the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that a VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  The Court also held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Id.  This "fourth 
element" comes from the language of 38 C.F.R. § 3.159(b)(1).

VCAA notice is not required with respect to every issue 
raised by a claimant, however.  If, for example, a veteran 
files a claim for service connection for a disability, he is 
provided with VCAA notice as to that claim, the claim is 
granted, and he files an appeal with respect to the initial 
rating assigned, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher initial rating.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25,180 (May 5, 2004).

Here, the RO provided the required VCAA notice with respect 
to the underlying claim of service connection in January 
2002.  He was told of what was required to substantiate the 
service connection claim, what was required of him, what VA 
had done and would do, and he was instructed to ensure that 
all pertinent records were submitted.  Given the compliance 
with the notification requirements as to the service 
connection claim, further notice was not required on the 
claim for a higher rating.  VAOPGCPREC 8-2003.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim here in 
question.  Records of the veteran's VA treatment have been 
obtained; he has been afforded two audiometric examinations 
since the effective date of the award of service connection; 
and he has not provided any releases for the procurement of 
additional, relevant private records.  No further development 
action is required.

Turning to the merits of the claim, the Board points out that 
disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  

Hearing loss is evaluated in accordance with the criteria set 
forth in 38 C.F.R. Part 4.  

Hearing loss is rated on the basis of controlled speech 
discrimination tests, together with the results of puretone 
audiometry tests.  See 38 C.F.R. § 4.85 (2004).  The results 
of these tests are charted on Table VI, as set out in the 
Rating Schedule, to determine the appropriate numeric 
designation of impaired efficiency (I through XI) to be 
assigned to each ear.  These numeric designations are then 
charted on Table VII, to determine the rating to be assigned.  
Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (evaluations of hearing loss are determined by a 
"mechanical application" of the rating schedule). 

The regulations contain certain additional provisions with 
respect to "exceptional" patterns of impairment.  These 
provisions apply when the puretone threshold at 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2004).  
In addition, amendments made to 38 C.F.R. § 3.383(a)(3), 
effective from December 6, 2002, provide a new method for 
rating unilateral hearing loss.  

Under the old law, if service connection was in effect for 
only one ear, and the appellant did not have total deafness 
in both ears, the auditory acuity of the non-service-
connected ear was considered normal (level I) for purposes of 
rating the service-connected disability.  See 38 U.S.C.A. 
§ 1160(a) (West 1991); 38 C.F.R. § 3.383 (1998); Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000); VAOPGCPREC 32-97, 62 
Fed. Reg. 63,603 (Dec. 1, 1997).  Under the revised law, if 
an appellant has hearing impairment in one ear compensable to 
a degree of 10 percent or more as a result of service-
connected disability, and hearing impairment as a result of 
non-service-connected disability that meets the provisions of 
38 C.F.R. § 3.385 in the other ear, VA will pay compensation 
as if both ears were service connected.  See Compensation for 
Certain Cases of Bilateral Deafness, 69 Fed. Reg. 48,148 
(Aug. 9, 2004) (codified at 38 C.F.R. § 3.383(a)(3)); see 
also 38 C.F.R. § 3.385 (2004) (indicating that, for VA 
purposes, impaired hearing is considered to be a disability 
only if the auditory threshold at 500, 1000, 2000, 3000, 
and/or 4000 Hertz is 40 decibels or greater; if the auditory 
thresholds for at least three of those frequencies is 26 
decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent).

In the veteran's case, audiometric testing shows that, in 
August 2002, he had puretone thresholds in the right ear of 
15, 25, 45, and 75 decibels at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The average of these thresholds is 40, 
and the veteran's discrimination ability was 88 percent.  
This equates to a numeric designation of II for rating 
purposes.  38 C.F.R. § 4.85.  (As is apparent from these 
results, he does not qualify for consideration of 
"exceptional" impairment under 38 C.F.R. § 4.86.)

Similar results were obtained in December 2004 when a second 
audiogram was performed by VA in response to the veteran's 
complaint of worsening hearing acuity.  He had puretone 
thresholds of 20, 25, 45, and 75 decibels at 1000, 2000, 
3000, and 4000 Hertz, respectively.  The average of these 
thresholds is 41, and the veteran's discrimination ability 
was 86 percent.  This equates to a numeric designation of II 
for rating purposes, just as the earlier examination results 
did.  38 C.F.R. § 4.85.  (As is apparent from these results, 
he does not qualify for consideration of "exceptional" 
impairment under 38 C.F.R. § 4.86.)

Both examinations revealed profound hearing loss in the non-
service-connected left ear with discrimination abilities of 
zero percent.  His loss of acuity equates to the highest 
level of hearing loss in the rating criteria-level XI.  

As for the proper evaluation to be assigned for the veteran's 
disability, the Board notes that, under the "old" law, if 
an appellant was service connected for hearing loss in only 
one ear, and did not have total deafness in both ears, his 
non-service-connected ear was considered normal (level I) for 
evaluation purposes.  Here, it is clear from the medical 
evidence that the veteran does not suffer from total deafness 
in both ears.  Consequently, and given that he is shown to 
have no worse than level II acuity in the service-connected 
right ear, he is entitled to nothing more than a 
noncompensable evaluation for unilateral hearing loss under 
the "old" law regarding unilateral hearing loss and Table 
VII.

Notably, the "new" criteria for rating unilateral hearing 
loss are more liberal.  However, as noted previously, they 
require that the hearing impairment in the service-connected 
ear be compensable to a degree of 10 percent or more before 
the impairment occasioned by the non-service-connected ear 
can be considered.  Here, as noted above, the medical 
evidence demonstrates that the veteran has no worse than 
level II acuity in the right ear.  Thus, considering that ear 
alone-that is, assuming for the moment that the left ear has 
level I acuity-he is entitled to no more than a zero percent 
(noncompensable) rating for the right ear under Table VII.  
Accordingly, because the right ear is not independently 
ratable at 10 percent or more, the impairment in his left ear 
may not be considered (that is, it must be considered normal, 
or level I, for rating purposes) in rating his unilateral 
disability, and no more than a zero percent (noncompensable) 
rating may be assigned.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's disability has never been more than noncompensably 
disabling since the time he was awarded service connection.  
None of the audiological data supports the assignment of a 
rating in excess of the currently assigned evaluation.  Nor 
does the evidence demonstrate that the veteran has an 
"exceptional" pattern of hearing impairment, as defined in 
38 C.F.R. § 4.86 (2004).  The preponderance of the evidence 
is against his claim, and a "staged rating" is not 
warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with right ear hearing loss, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.


ORDER

Entitlement to a higher (compensable) initial rating for 
right ear hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


